18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10                     Main Document
                                                 Pg 1 of 21
 WEIL, GOTSHAL & MANGES LLP
 767 Fifth Avenue
 New York, New York 10153
 Telephone: (212) 310-8000
 Facsimile: (212) 310-8007
 Ray C. Schrock, P.C.
 Jacqueline Marcus
 Garrett A. Fail
 Sunny Singh

 Attorneys for Debtors and
 Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------x
 In re                                                           :
                                                                 :      Chapter 11
 SEARS HOLDINGS CORPORATION, et al.,                             :
                                                                 :      Case No. 18-23538 (RDD)
                                                                 :
                   Debtors.1                                     :      (Jointly Administered)
 ----------------------------------------------------------------x

                          NOTICE OF AGENDA OF MATTERS SCHEDULED
                         FOR HEARING ON JANUARY 28, 2020 AT 10:00 A.M.

 Location of Hearing:          United States Bankruptcy Court for the Southern District of New York,
                               before the Honorable Robert D. Drain, United States Bankruptcy Judge,
                               300 Quarropas Street, White Plains, New York 10601


 1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
 LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); SHC Licensed
 Business LLC (3718); A&E Factory Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden,
 LLC (5028); A&E Signature Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart
 Corporation (9500); MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears
 Holdings Management Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home
 Improvement Products, Inc. (8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859);
 Sears Protection Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp.
 (0535); SR – Rover de Puerto Rico, LLC (f/k/a Sears, Roebuck de Puerto Rico, Inc.). (3626); SYW Relay LLC (1870);
 Wally Labs LLC (None); SHC Promotions LLC (9626); Big Beaver of Florida Development, LLC (None); California
 Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133); KBL Holding Inc. (1295); KLC, Inc. (0839);
 Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898); Kmart Stores of Illinois LLC (8897); Kmart
 Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands Business Unit Corporation (4658); Sears Holdings
 Publishing Company, LLC. (5554); Sears Protection Company (Florida), L.L.C. (4239); SHC Desert Springs, LLC
 (None); SOE, Inc. (9616); StarWest, LLC (5379); STI Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC
 (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C. (4664); Sears Buying Services, Inc. (6533); Kmart.com
 LLC (9022); Sears Brands Management Corporation (5365); and SRe Holding Corporation (4816). The location of
 the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.



 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10         Main Document
                                                 Pg 2 of 21
 I.        FEE MATTERS:

           1.        Third Interim Fee Application of Deloitte & Touche LLP for Compensation for
                     Services Rendered and Reimbursement of Expenses Incurred as Independent
                     Auditor and Advisor from July 1, 2019 through October 31, 2019 [ECF
                     No. 6136]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           2.        Third Interim Fee Application of Deloitte Tax LLP for Compensation for Services
                     Rendered as Tax Services Provider from July 1, 2019 through October 31, 2019
                     [ECF No. 6137]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           3.        Second Interim and Final Fee Application of Lazard Freres & Co. LLC,
                     Investment Banker to the Debtors, for the Period from October 15, 2018 through
                     October 14, 2019 [ECF No. 6138]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Document:

                               A.   Fee Examiner’s Second Status Report Regarding Review of
                                    Interim Fee and Expense Applications [ECF No. 6386]

                     Status: This matter is going forward on an uncontested basis.




                                                     2
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406     Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                Pg 3 of 21
           4.        Third Application of Alvarez and Marsal North America, LLC as Financial
                     Advisors for the Debtors, for Interim Allowance of Compensation for
                     Professional Services Rendered and Reimbursement of Actual and Necessary
                     Expenses Incurred from July 1, 2019 through September 30, 2019 [ECF
                     No. 6183]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           5.        Third Interim Fee Application of Prime Clerk LLC, as Administrative Agent to
                     the Debtors, for Services Rendered and Reimbursement of Expenses for the
                     Period from July 1, 2019 through October 31, 2019 [ECF No. 6214]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           6.        Second Joint Application of Paul E. Harner, as Fee Examiner and Ballard Spahr
                     LLP, as Counsel to the Fee Examiner for Interim Allowance of Compensation for
                     Professional Services Rendered and Reimbursement of Actual and Necessary
                     Expenses Incurred from July 1, 2019 through October 31, 2019 [ECF No. 6215]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           7.        Third Interim Fee Application of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
                     Attorneys for the Debtors and Debtors in Possession, for the Period from July 1,
                     2019 through and including October 31, 2019 [ECF No. 6225]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.


                                                     3
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406     Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                Pg 4 of 21


                     Status: This matter is going forward on an uncontested basis.

           8.        Third Interim Fee Application of Young Conaway Stargatt & Taylor, LLP, as
                     Conflicts Counsel for the Debtors for the Period from July 1, 2019 through
                     October 31, 2019 [ECF No. 6226]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           9.        Third Interim Application of FTI Consulting, Inc., Financial Advisor to the
                     Official Committee of Unsecured Creditors of Sears Holdings Corporation, et al.,
                     for Interim Allowance of Compensation and Reimbursement of Expenses for the
                     Period from July 1, 2019 through October 31, 2019 [ECF No. 6229]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           10.       Third Interim Application of Houlihan Lokey Capital, Inc., Investment Banker to
                     the Official Committee of Unsecured Creditors, for Interim Allowance of
                     Compensation for Professional Services Rendered and Reimbursement of Actual
                     and Necessary Expenses Incurred from July 1, 2019 through October 31, 2019
                     [ECF No. 6230]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           11.       Third Interim Fee Application of Akin Gump Strauss Hauer & Feld LLP as
                     Counsel to the Official Committee of Unsecured Creditors for Allowance of
                     Compensation for Services Rendered and Reimbursement of Expenses for the
                     Period of July 1, 2019 through and including October 31, 2019 [ECF No. 6231]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.


                                                     4
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10         Main Document
                                                 Pg 5 of 21


                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

           12.       Third Application of Weil, Gotshal & Manges LLP, as Attorneys for the Debtors,
                     for interim Allowance of Compensation for Professional Services Rendered and
                     Reimbursement of Actual and Necessary Expenses Incurred from July 1, 2019
                     through and including October 31, 2019 [ECF No. 6232]

                     Response Deadline:    January 22, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter is going forward on an uncontested basis.

 II.       TRANSFORM HOLDCO RELATED MATTERS:

           13.       Debtors’ Motion Pursuant to Federal Rule of Bankruptcy Procedure 9019(a) for
                     Entry of an Order Approving Settlement Agreement with Transform Holdco LLC
                     [ECF No. 6327]

                     Response Deadline:    January 24, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents:

                               A.   Motion for an Order Shortening Notice [ECF No. 6326]

                               B.   Declaration of Brian J. Griffith in Support [ECF No. 6328]

                               C.   Statement of the Official Committee of Unsecured Creditors in
                                    Support of Debtors’ Motion [ECF No. 6371]

                     Status: This matter is going forward on a contested basis.

           14.       Stipulation and Order by and Among Debtors, Transform and Hain Capital
                     Investors Master Fund Ltd. [ECF No. 6259]

                     Response Deadline:    December 27, 2019 at 4:00 p.m.




                                                      5
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                 Pg 6 of 21
                     Response Filed:

                               A.   Objection of Winiadaewoo [ECF No. 6285]

                     Related Documents:

                               B.   Debtors’ Reply to Objection of Winiadaewoo [ECF No. 6394]

                               C.   Transform’s Joinder to Debtors’ Reply [ECF No. 6395]

                               D.   Hain Capital Investors Master Fund, Ltd’s Joinder to Debtors’
                                    Reply [ECF No. 6396]

                     Status: This matter is going forward on a contested basis.

 III.      OMNIBUS OBJECTIONS:

           15.       Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                     No. 4775]

                     Response Deadline:    August 27, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents:

                               A.   Notice of Withdrawal [ECF No. 5444]

                               B.   Order Granting Debtors’ First Omnibus Objection [ECF No. 6019]

                     Status: This matter is going forward on an uncontested basis solely with respect
                     to Dun & Bradstreet (claim numbers 19399 and 5915) and LG Electronics (claim
                     number 16988).

           16.       Debtors’ Fifth Omnibus Objection to Proofs of Claim (Reclassification as General
                     Unsecured Claims [ECF No. 5031]

                     Response Deadline:    October 9, 2019 at 4:00 p.m.

                     Resolved Response:

                               A.   Response of Whitebox Asymmetric Partners LP [ECF No. 5182]

                     Related Document:

                               B.   Order Granting Debtors’ Fifth Omnibus Objection
                                    [ECF No. 5994]



                                                      6
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                 Pg 7 of 21
                     Status: This matter is going forward on an uncontested basis solely with respect
                     to the Response of Whitebox Asymmetric Partners.

           17.       Debtors’ Sixth Omnibus Objection to Proofs of Claim (Satisfied Claims)
                     [ECF No. 5075]

                     Response Deadline:    September 26, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Response of Microsoft [ECF No. 5196]

                               B.   Limited Response and Reservation of Rights of Transform
                                    Holdco LLC [ECF No. 5240]

                     Related Documents:

                               C.   Notice of Withdrawal [ECF No. 5453]

                               D.   Order Granting Debtors’ Sixth Omnibus Objection to Proofs of
                                    Claim [ECF No. 5999]

                               E.   Notice of Withdrawal & Adjournment [ECF No. 6376]

                     Status: This matter is going forward on an uncontested basis solely with respect
                     to Dart Warehouse Corporation (claim number 18168) and Microsoft (claim
                     numbers 15257 and 15480).

           18.       Debtors’ Seventh Omnibus Objection to Proofs of Claim (Amended and
                     Superseded Claim [ECF No. 5100]

                     Response Deadline:    September 30, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents:

                               A.   Notice of Withdrawal [ECF No. 5276]

                               B.   Notice of Withdrawal [ECF No. 5456]

                               C.   Order Granting Debtors Seventh Omnibus Objection
                                    [ECF No. 5998]

                     Status: This matter is going forward on an uncontested basis solely with respect
                     to Claim Numbers 4744, 1850, 12757, 2374, 6632, 10065, 1748, 16615, 1544,
                     5182 and 14489.




                                                     7
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10           Main Document
                                                 Pg 8 of 21
           19.       Debtors’ Eighth Omnibus Objection to Proofs of Claim (Duplicate Claims) [ECF
                     No. 5101]

                     Response Deadline:    September 30, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Response of David Tomczak [ECF No. 5203]

                               B.   Infiiloom’s Response [ECF No. 5262]

                     Related Documents:

                               C.   Order Granting Debtors’ Eighth Omnibus Objection [ECF
                                    No. 6000]

                               D.   Notice of Withdrawal [ECF No. 6378]

                     Status: This matter is going forward on an uncontested basis solely with respect
                     to Claim Numbers 4496, 12489, 1630, 1693 and 5109.

 IV.       AUTOMATIC STAY MATTERS:

           20.       Motion by Nina and Gerald Greene for Relief from the Automatic Stay [ECF
                     No. 6212]

                     Response Deadline:    January 21, 2020 at 4:00 p.m.

                     Response Filed:

                               A. Objection of Transform SR LLC, Transform SR Protection LLC
                                  and Transform Holdco LLC [ECF No. 6366]
                     Related Documents:

                               B.   Declaration of Kunal S. Kamlani in Support of Transform Holdco
                                    LLC’s Objection [ECF No. 6368]

                               C.   Declaration of Charles W. Allen in Support of Transform Holdco
                                    LLC’s Objection [ECF No. 6369]

                     Status: This matter is going forward solely as a status conference.

           21.       Motion of Abel Santiago for Relief from the Automatic Stay [ECF No. 4640]

                     Response Deadline:    November 13, 2018 at 4:00 p.m.

                     Response Filed:

                               A.   Fourth Omnibus Objection of Debtors [ECF No. 6006]


                                                      8
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406       Filed 01/27/20 Entered 01/27/20 12:49:10                     Main Document
                                                  Pg 9 of 21
                     Related Documents: None.

                     Status: This matter is going forward on a contested basis.

 V.        ADJOURNED MATTERS:

           22.       Motion to Approve Motion of Relator Carl Ireland, Administrator of the Estate of
                     James Garbe, for an Order (I) Determining the Value of Relator’s Collateral as of
                     the Sale of Such Collateral; (II) Determining the Amount of Any Diminution in
                     the Amount of the Sales Proceeds Allocable to Such Collateral After the Sale;
                     (III) Directing Payment of Relator’s Secured and Superpriority Administrative
                     Claims; and (IV) Granting Related Relief [ECF No. 4931]

                     Response Deadline: February 18, 2020 at 4:00 p.m.2

                     Responses Filed:         None.

                     Related Documents: None.

                     Status: The status conference for this matter has been adjourned to February 24,
                     2020 at 10:00 a.m.

           23.       Ltd., Helen Andrews, Strong Progress Garment Factory Company, Ltd., Samil
                     Solutions, Shanghai Fochier, Purcell Murray, A&A HK Industrial, Mingle
                     Fashion Limited, Mansheen Industries, Ltd. and AMW Vietnam Co. Ltd. filed by
                     Joseph E. Sarachek on behalf of A&A HK Industrial, AMW Vietnam Co. Ltd.,
                     Helen Andrews Inc., Mansheen Industries, Ltd., Mien Co., Ltd., Mingle Fashion
                     Limited, Purcell Murray, Samil Solutions, Shanghai Fochier, Strong Progress
                     Garment Factory Company LTD [ECF No. 5161]

                     Responses Filed:
                               A.    Joinder of Tannor Capital Advisors LLC [ECF No. 5204]

                               B.    Joinder of Serta Simmons Bedding, LLC [ECF No. 5250]

                               C.    Joinder of EPI Printers, Inc. [ECF No. 5271]

                               D.    Joinder of Twentieth Century Fox Home Entertainment LLC
                                     [ECF No. 5302]

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.




 2
  The Debtors have agreed with Relator Carl Ireland that if the Debtors contest Carl Ireland’s valuation in this
 matter, the Debtors will file an appraisal report with their response in support of their position.


                                                           9
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406     Filed 01/27/20 Entered 01/27/20 12:49:10           Main Document
                                                Pg 10 of 21
           24.       Motion of 233 S. Wacker, LLC for Allowance and Payment of Administrative
                     Expense Claim [ECF No. 5792]

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.

           25.       Motion for Allowance and Payment of Administrative Expense Claim Pursuant to
                     11U.S.C. § 503(b) [ECF No. 6277]

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.

           26.       Motion for Allowance and Payment of Administrative Expense Pursuant to 11
                     U.S.C. § 503(b) by Amcap Wilson II, LLC and Wilson Norridge, LLC
                     [ECF No. 6278]

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.
           27.       Creations Jewellery Mfg. Pvt. Ltd. Motion for Allowance of Post-Petition
                     Administrative Expense Claim [ECF No. 6279]

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.

           28.       Baker & Hostetler LLP’s Motion for Allowance of Administrative Expense Claim
                     [ECF No. 6302]

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.




                                                     10
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                 Pg 11 of 21
           29.       Motion for an Order Finding the Automatic Stay Inapplicable or, in the
                     Alternative, for Relief from the Automatic Stay and Memorandum in Support
                     Thereof [ECF No. 6317]

                     Response Deadline:    February 10, 2020

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to February 24, 2020 at 10:00 a.m.

           30.       Motion of RetailNext, Inc. to Allow and Compel Payment of Administrative
                     Expense Claim for Post-Petition Services Provided to the Debtors
                     [ECF No. 6318]

                     Response Deadline: January 24, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to a date to be determined.

           31.       Application of Infinite Energy for Payment of Adequate Assurance Deposit, in the
                     amount of $12,922.65, Currently Held in Trust [ECF No. 6241]

                     Response Deadline:    February 17, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to February 24, 2020 at 10:00 a.m.

           32.       Motion to Reconsider FRCP 60 or FRBP 3008 of Superb International Co., Ltd.
                     [ECF No. 6114]

                     Response Deadline:    March 18, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents:

                               A.   Motion to Reconsider FRCP 60 or FRBP 3008 of Superb
                                    International Co., Ltd. [ECF No. 6112]

                               B.   Motion to Reconsider FRCP 60 or FRBP 3008 of Superb


                                                     11
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10        Main Document
                                                 Pg 12 of 21
                                    International Co., Ltd. [ECF No. 6113]

                     Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

           33.       Motion to Reconsider FRCP 60 or FRBP 3008 Order Granting Debtors' Tenth
                     Omnibus Objection to Proofs of Claim [ECF No. 6090]

                     Response Deadline:    January 21, 2020 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Document:

                               A.   Stipulation and Order by and Among Debtors, Transform, and
                                    Calabrio, Inc. [ECF No. 6392]

                     Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m.

           34.       Debtors’ Tenth Omnibus Objection to Proofs of Claim (To Reclassify Claims)
                     [ECF No. 5237]

                     Response Deadline:    October 16, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Infiiloom India Private Limited’s Response [ECF No. 5394]

                               B.   Winners Industry Company, Ltd.’s Response [ECF No. 5400]

                               C.   Orient Craft Ltd.’s Opposition [ECF No. 5496]

                               D.   Orient Craft Ltd.’s Opposition [ECF No. 5497]

                               E.   Response of HK Sino-Thai Trading Company LTD [ECF
                                    No. 6037]

                     Resolved Responses:

                               F.   Allure Home Creations Co. Inc.’s Response [ECF No. 5392]

                               G.   Arca Industrial (NJ), Inc.’s Response [ECF No. 5476]

                               H.   Hain Capital Investors Master Fund, Ltd.’s Reply [ECF
                                    No. 5480]

                               I.   BST International Fashion Ltd.’s Response [ECF No. 5481]

                               J.   Response of E-Land Apparel Ltd and Thanh Cong Textile
                                    Garment Investment Trading Joint Stock Company [ECF
                                    No. 5485]



                                                    12
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10         Main Document
                                                 Pg 13 of 21
                               K.   Weihai Lianqiao International Coo. Group Co., Ltd Reply [ECF
                                    No. 5488]

                               L.   Response of Mien Co., Ltd., A&A (HK) Industrial Limited,
                                    Esjay International Private Limited, Shanghai Fochier
                                    International Trade Co., and Vogue Tex (Pvt) Ltd. [ECF
                                    No. 5494]

                               M.   Clement Cheng Response [ECF No. 5520]

                               N.   Giza Spinning and Weaving Co.’s Response [ECF No. 5565]

                               O.   Limited Statement of Icon Health & Fitness, Inc. [ECF
                                    No. 6014]

                               P.   Supplemental Response of Mien Co., Ltd., A&A (HK) Industrial
                                    Limited, Esjay International Private Limited, Shanghai Fochier
                                    International Trade Co., and Vogue Tex (Pvt) Ltd. [ECF
                                    No. 6165]

                     Related Documents:

                               Q.   Debtors’ Omnibus Reply in Support of Debtors’ Tenth Omnibus
                                    Objection to Proofs of Claim (To Reclassify Claims) [ECF No.
                                    6372]

                               R.   Response of Superb International Co., Ltd. [ECF No. 6094]

                               S.   Declaration of Howard Yuan in Support of Response [ECF No.
                                    6095]

                               T.   Response of Superb International Co., Ltd. [ECF No. 6098]


                               U.   Declaration of Howard Yuan in Support of Response [ECF No.
                                    6099]

                               V.   Declaration of David G. Tobias in Support of Response [ECF
                                    No. 6100]

                               W.   Order Granting Debtors’ Tenth Omnibus Objection [ECF No.
                                    6076]

                     Status: This matter has been adjourned to March 25, 2020 at 10:00 a.m. solely
                     with respect to the unresolved responses.

           35.       Motion of Certain Utility Companies to Determine Adequate Assurance of
                     Payment Pursuant to Section 366(c) of the Bankruptcy Code [ECF No. 1395]

                     Response Deadline:    January 11, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Debtors’ Objection [ECF No. 2451]
                                                    13
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10        Main Document
                                                 Pg 14 of 21


                               B.   Reply of Certain Utility Companies to Debtors’ Objection [ECF
                                    No. 2830]

                     Related Documents:

                               C.   Joinder of Jackson EMC [ECF No. 1533]

                               D.   Declaration of Sherry R. Ward in Support [ECF No. 2433]

                               E.   Declaration of Wanda Shirley in Support [ECF No. 2434]

                               F.   Declaration of Enobong Enyenihi in Support [ECF No. 2436]

                               G.   Declaration of Karen Palmieri in Support [ECF No. 2438]

                               H.   Declaration of Walt Larnerd in Support [ECF No. 2440]

                               I.   Declaration of Lisa R. Holland in Support [ECF No. 2441]

                               J.   Declaration of Aldo Rojas in Support [ECF No. 2442]

                               K.   Declaration of Marrissa Hinton in Support [ECF No. 2444]

                               L.   Declaration of Dwight C. Snowden in Support [ECF No. 2447]

                               M.   Declaration of Jennifer Davy in Support [ECF No. 2458]

                               N.   Declaration of Emory L. Roberts Jr. in Support [ECF No. 2459]

                               O.   Declaration of Louise Williams in Support [ECF No. 2460]

                               P.   Declaration of Dora Hargrove in Support [ECF No. 2461]

                               Q.   Declaration of Carlandra Edwards in Support [ECF No. 2462]

                               R.   Declaration of Brent Cochran in Support [ECF No. 2463]

                               S.   Declaration of Stephanie Lemmond in Support [ECF No. 2467]

                               T.   Declaration of Jennifer Woehrle in Support [ECF No. 2484]

                               U.   Declaration of Michael W. Franklin in Support [ECF No. 2490]

                               V.   Declaration of Vincent Albanito in Support [EF No. 2500]

                               W.   Declaration of Gerald Houck in Support [ECF No. 2501]



                                                    14
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10         Main Document
                                                 Pg 15 of 21
                               X.   Declaration of Vicki Piazza in Support [ECF No. 2515]

                     Status: This matter has been adjourned to February 24, 2020 at 10:00 a.m.

           36.       Application of National Grid Pursuant to Section 7 of the Order (I) Approving
                     Debtors’ Proposed Form of Adequate Assurance of Payment to Utility Providers,
                     (II) Establishing Procedures for Determining Adequate Assurance of Payment for
                     Future Utility Services, and (III) Prohibiting Utility Providers from Altering,
                     Refusing, or Discontinuing Utility Service [Docket No. 461] for Payment from
                     the Adequate Assurance Account [ECF No. 3238]

                     Response Deadline:    December 6, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to February 24, 2020 at 10:00 a.m.

           37.       Application of Commonwealth Edison Company Pursuant to Section 7 of the
                     Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of Payment
                     to Utility Providers, (II) Establishing Procedures for Determining Adequate
                     Assurance of Payment for Future Utility Services, and (III) Prohibiting Utility
                     Providers from Altering, Refusing, or Discontinuing Utility Service [Docket No.
                     461] for Payment from the Adequate Assurance Account [ECF No. 3423]

                     Response Deadline:    December 6, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Documents: None.

                     Status: This matter has been adjourned to February 24, 2020 at 10:00 a.m.

           38.       Debtors’ Second Omnibus Objection to Proofs of Claim (Reclassification as
                     General Unsecured Claims) [ECF No. 4776]

                     Response Deadline:    August 27, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Claimants Response to Omnibus Objection [ECF No. 4814]

                               B.   Response of VM Innovations to Second Omnibus Objection to
                                    Proofs of Claim [ECF No. 4986]

                               C.   Objection by Suzanne Jewelers [ECF No. 4994]



                                                    15
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                 Pg 16 of 21
                               D.   Response of ShopChimney.com Inc. to Second Omnibus Objection
                                    to Proofs of Claim [ECF No. 5003]

                               E.   Response of VIR Ventures, Inc. to Second Omnibus Objection to
                                    Proofs of Claim [ECF No. 5056]

                               F.   Response of Sky Billiards, Inc. D/B/A Best Choice Products in
                                    Opposition to Debtors’ Second Omnibus Objection [ECF No.
                                    5421]

                               G.   Response of Stolaas Company in Opposition to Debtors’ Second
                                    Omnibus Objection to Proofs of Claim [ECF No. 5524]

                               H.   Order Granting Debtors’ Second Omnibus Objection
                                    [ECF No. 5997]

                     Related Documents: None.

                     Status: This matter has been adjourned to February 24, 2020 at 10:00 a.m.
           39.       Debtors’ Fifth Omnibus Objection to Proofs of Claim (Reclassification as General
                     Unsecured Claims [ECF No. 5031]

                     Response Deadline:    October 9, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Response of Chamberlain Group, Inc. [ECF No. 5184]

                               B.   Objection of CalAmp Wireless Networks Corporation [ECF
                                    No. 5186]

                               C.   Response of John W. Owen III [ECF No. 5197]

                               D.   Response of Scott Aikins [ECF No. 5198]

                               E.   Response of Jesse Lopez to [ECF No. 5200]

                               F.   Response of Cory Taylor to Debtors’ Fifth Omnibus Objection to
                                    Proof of Claim [ECF No. 5201]

                               G.   Response of Joel Pucely [ECF No. 5202]

                               H.   Pepperidge Farm’s Response [ECF No. 5323]

                     Related Document:

                               I.   Order Granting Debtors’ Fifth Omnibus Objection
                                    [ECF No. 5994]


                                                    16
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                 Pg 17 of 21
                     Status: This matter is adjourned to February 24, 2020 at 10:00 a.m.

           40.       Motion of Angela Kelly and Janyce L. Mackenzie for Relief from the Automatic
                     Stay to Permit Them to Continue to Prosecute a Personal Injury Action Against
                     Sears, Roebuck & Co. in King County Superior Court in the State of Washington,
                     and to Liquidate their Claims in Such Action [ECF No. 4064]

                     Response Deadline:    November 13, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Document:

                               A.   Presentment of Stipulation, Agreement and Order Granting
                                    Limited Relief from the Automatic Stay [ECF No. 6381]

                     Status: This matter is adjourned to February 24, 2020 at 10:00 a.m.

           41.       Debtors’ First Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                     No. 4775]

                     Response Deadline: August 27, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Response of Johnson Controls, Inc. to Debtors’ First Omnibus
                                    Objection to Claims [ECF No. 4983]

                               B.   Brief in Support of the Response of WiniaDaeWoo Electronics
                                    America, Inc. to Debtors’ First Omnibus Objection to Proofs of
                                    Claim (Satisfied Claims) [ECF No. 4987]

                               C.   Response of A.O. Smith Corporation to Debtors’ First Omnibus
                                    Objection to Claims [ECF No. 4993]

                               D.   Amended Brief in Support of the Response of WiniaDaeWoo
                                    Electronics America, Inc. to Debtors’ First Omnibus Objection to
                                    Proofs of Claim (Satisfied Claims) [ECF No. 4996]

                               E.   Shaw Industries, Inc.’s Opposition Regarding Debtors’ First
                                    Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                                    No. 5156]

                               F.   Hain Capital Investors Master Fund Ltd.’s Response to the First
                                    Omnibus Objection to Proofs of Claims (D.E. # 4775) [ECF No.
                                    5313]




                                                     17
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10          Main Document
                                                 Pg 18 of 21
                     Related Documents:

                               G.   Declaration of Jay (Junghan) Kim in Support of the Response of
                                    WiniaDaeWoo Electronics America, Inc. to Debtors’ First
                                    Omnibus Objection to Proofs of Claim (Satisfied Claims) [ECF
                                    No. 4989]

                               H.   Supplemental Authority in Support of Amended Brief in Support
                                    of the Response of Winiadaewoo to Debtors’ First Omnibus
                                    Objection to Proofs of Claim (Satisfied Claims) [ECF No. 5347]

                               I.   Notice of Withdrawal [ECF No. 5444]

                               J.   Order Granting Debtors’ First Omnibus Objection [ECF No. 6019]

                     Status: This matter is adjourned to February 24, 2020 at 10:00 a.m.

           42.       Debtors’ Ninth Omnibus Objection to Proofs of Claim (Reclassification as
                     General Unsecured Claims) [ECF No. 5236]

                     Response Deadline:    October 16, 2019 at 4:00 p.m.

                     Responses Filed:

                               A.   Eric Jay Ltd.’s Opposition [ECF No. 5498]

                               B.   Eric Jay Ltd.’s Opposition [ECF No. 5508]

                     Related Documents:

                               C.   Order Granting Debtors’ Ninth Omnibus Objection
                                    [ECF No. 6043]

                               D.   Notice of Withdrawal & Adjournment [ECF No. 6379]

                     Status: This matter is adjourned to February 24, 2020 at 10:00 a.m.

           43.       Motion of Debtors for Entry of an Order Extending the Automatic Stay to Certain
                     Non-Debtor Parties [ECF No. 924]

                     Response Deadline:    November 13, 2018 at 4:00 p.m.

                     Response Filed:

                               A.   Objection by Debbie and Dennis Dodge [ECF No. 2892]

                     Related Documents:

                               B.   Debtors’ Reply [ECF No. 1296]


                                                     18
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10         Main Document
                                                 Pg 19 of 21
                               C.   Order Extending the Automatic Stay to Certain Non-Debtor Parties
                                    [ECF No. 1528]

                               D.   Debtors’ Reply to Smith Objection [ECF No. 1550]

                               E.   Notice of Extension of the Automatic Stay to Supplemental Parties
                                    and Supplemental Actions [ECF No. 2754]

                     Status: This matter has been adjourned to a date determined.

           44.       Second Supplemental Memorandum of Law in Support of Transform Holdco
                     LLC’s Adversary Complaint [ECF No. 5796]

                     Response Filed:

                               A.   Debtors’ Opposition to Transform Holdco LLC’s Second
                                    Supplemental Memorandum of Law in Support of Its Adversary
                                    Complaint [ECF No. 6079]

                     Related Documents:

                               B.   Transform’s Supplemental Memorandum of Law in Support of
                                    Transform Holdco LLC’s Adversary Complaint [ECF No. 4767]

                               C.   Debtors’ Supplemental Memorandum of Law in Support of
                                    Debtors’ Brief in Opposition to Transform Holdco LLC’s
                                    Adversary Complaint and in Further Support of Debtors’
                                    Supplemental Motion to Enforce the Asset Purchase Agreement
                                    [ECF No. 4973]

                               D.   Reply Memorandum of Law in Further Support of Transform
                                    Holdco LLC’s Adversary Complaint [ECF No. 5085]

                               E.   Stipulation and Order Setting Briefing Schedule for Debtors'
                                    Supplemental Motion to Enforce the Asset Purchase Agreement
                                    and Adversary Proceeding of Transform Holdco LLC Regarding
                                    the Asset Purchase Agreement [ECF No. 5536]

                     Status: This matter has been adjourned to a date determined.

           45.       Motion of Anthony Scullari for Relief from the Automatic Stay [ECF No. 1112]

                     Response Deadline:    November 13, 2018 at 4:00 p.m.

                     Responses Filed:      None.




                                                    19
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10         Main Document
                                                 Pg 20 of 21
                     Related Document:

                               A.   Affirmation of Anthony Scullari [ECF No. 1114]

                     Status: This matter has been adjourned to a date determined.

 VI.       WITHDRAWN MATTERS:

           46.       Application of Metropolitan Edison Company, Jersey Central Power & Light
                     Company, Ohio Edison Company, the Cleveland Electric Illuminating Company,
                     Toledo Edison Company and Pennsylvania Electric Company Pursuant to Section
                     7 of the Order (I) Approving Debtors’ Proposed Form of Adequate Assurance of
                     Payment to Utility Providers, (II) Establishing Procedures for Determining
                     Adequate Assurance of Payment for Future Utility Services, and (III) Prohibiting
                     Utility Providers from Alternating, Refusing, or Discontinuing Utility Service
                     [Docket No. 461] for Payment from the Adequate Assurance Account
                     [ECF No. 3480]

                     Response Deadline:    December 6, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Document:

                               A.   Notice of Withdrawal [ECF No. 6262]

                     Status: This matter has been withdrawn.

           47.       Motion for Mediation filed by Joseph E. Sarachek on behalf of A&A HK
                     Industrial, AMW Vietnam Co. Ltd., Helen Andrews Inc., Mansheen Industries,
                     Ltd., Mien Co., Ltd., Mingle Fashion Limited, Purcell Murray, Samil Solutions,
                     Shanghai Fochier, Strong Progress Garment Factory Company Ltd
                     [ECF No. 5241]

                     Response Deadline:    January 21, 2019 at 4:00 p.m.

                     Responses Filed:      None.

                     Related Document:

                               A.   Notice of Withdrawal [ECF No. 6346]

                     Status: This matter has been withdrawn.




                                                    20
 WEIL:\97331695\4\73217.0004
18-23538-rdd          Doc 6406      Filed 01/27/20 Entered 01/27/20 12:49:10        Main Document
                                                 Pg 21 of 21
           48.       Motion of Mien Co. Ltd., Helen Andrews, Strong Progress Garment Factory
                     Company, Ltd, Samil Solutions, Shanghai Fochier, Purcell Murray, A&A Hk
                     Industrial, Mingle Fashion, Mansheen Industries, Ltd. and AMW Vietnam Co.
                     Ltd. to Assign Matter to Mediation [ECF No. 5178]

                     Response Filed:

                               A.   Joinder of Tannor Capital Advisors LLC [ECF No. 5217]

                     Related Documents: None.

                     Status: This matter has been withdrawn.

 VII.      RESOLVED MATTERS:

           49.       Mario Aliano’s Motion for Relief from Automatic Stay to Allow Civil Litigation
                     on Appeal to Proceed [ECF No. 987]

                     Responses Filed:

                               A.   Debtors’ Omnibus Objection [ECF No. 3149]

                               B.   Reply to Motion for Relief from Automatic Stay to Allow Civil
                                    Litigation on Appeal to Proceed [ECF No. 3230]

                     Related Document:

                               C.   Stipulation and Order by and among Debtors, Transform, and
                                    Aliano [ECF No. 6273]

                     Status: This matter has been resolved.

 Dated: January 27, 2020
        New York, New York
                                               /s/ Garrett A. Fail
                                               WEIL, GOTSHAL & MANGES LLP
                                               767 Fifth Avenue
                                               New York, New York 10153
                                               Telephone: (212) 310-8000
                                               Facsimile: (212) 310-8007
                                               Ray C. Schrock, P.C.
                                               Jacqueline Marcus
                                               Garrett A. Fail
                                               Sunny Singh

                                               Attorneys for Debtors and
                                               Debtors in Possession



                                                     21
 WEIL:\97331695\4\73217.0004
